

113 HR 3152 IH: Pay Our Veterans and Seniors First Act
U.S. House of Representatives
2013-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3152IN THE HOUSE OF REPRESENTATIVESSeptember 19, 2013Mr. Reed introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on Armed Services, House Administration, Ways and Means, Energy and Commerce, and Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit Members of Congress, the President, the Vice President, and the head of any Executive department from receiving pay for any period in which there is a Government shutdown and to provide for payments to seniors, military and veterans during a Government shutdown.1.Short titleThis Act may be cited as the Pay Our Veterans and Seniors First Act.2.Prohibition(a)In generalA Member of Congress, the President, the Vice President, and the head of any Executive department shall not receive basic pay for any period in which there is more than a 24-hour lapse in appropriations for any Executive agency as a result of a failure to enact a regular appropriations bill or continuing resolution.(b)Retroactive Pay ProhibitedNo pay forfeited in accordance with subsection (a) may be paid retroactively.3.Continuation of payments for certain purposesDuring any lapse in appropriations during fiscal year 2014 when interim or full-year appropriations for the affected accounts have not been enacted, from amounts in the general fund of the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the appropriate Secretary such amounts as are necessary to provide the following:(1)Pay and allowances to members of the Armed Forces, including reserve component members, who perform active service.(2)Benefits under—(A)the TRICARE for Life program under chapter 55 of title 10, United States Code;(B)the Medicare program under title XVIII of the Social Security Act; and(C)title II of the Social Security Act.(3)Benefits and programs under title 38, United States Code.4.DefinitionsFor purposes of this Act—(1)the term Executive department has the meaning given such term by section 101 of title 5, United States Code; and(2)the term Executive agency has the meaning given such term by section 105 of title 5, United States Code.